UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2012 OR oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 1-6651 HILL-ROM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Indiana 35-1160484 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1069 State Route 46 East Batesville, Indiana 47006-8835 (Address of principal executive offices) (Zip Code) (812) 934-7777 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer RAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, without par value – 60,335,161 shares as of January 18, 2013. HILL-ROM HOLDINGS, INC. INDEX TO FORM 10-Q Page PART I - FINANCIAL INFORMATION 3 Item 1 - Financial Statements Condensed Consolidated Statements of Income 3 (Unaudited) for the Quarterly Periods Ended December 31, 2012 and 2011 Condensed Consolidated Statements of Comprehensive Income 4 (Unaudited) for the Quarterly Periods Ended December 31, 2012 and 2011 Condensed Consolidated Balance Sheets (Unaudited) at 5 December 31, 2012 and September 30, 2012 Condensed Consolidated Statements of Cash Flows 6 (Unaudited) for the Quarterly Periods Ended December 31, 2012 and 2011 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 - Quantitative and Qualitative Disclosures About Market Risks 22 Item 4 - Controls and Procedures 22 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 23 Item 1A - Risk Factors 23 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 4 - Mine Safety Disclosures 23 Item 6 - Exhibits 24 SIGNATURES 25 2 PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Income (Unaudited) (Dollars in millions except per share data) Quarterly Period Ended December 31 Net Revenues Capital sales $ $ Rental revenues Total revenues Cost of Revenues Cost of goods sold Rental expenses Total cost of revenues Gross Profit Research and development expenses Selling and administrative expenses Litigation charge - Operating Profit Interest expense ) ) Investment income and other, net Income Before Income Taxes Income tax expense (Note 8) Net Income $ $ Net Income per Common Share - Basic $ $ Net Income per Common Share - Diluted $ $ Dividends per Common Share $ $ Average Common Shares Outstanding - Basic (thousands) (Note 9) Average Common Shares Outstanding - Diluted (thousands) (Note 9) See Notes to Condensed Consolidated Financial Statements 3 Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Unaudited) (Dollars in millions) Quarterly Period Ended December 31 Net income $ $ Other comprehensive income (loss): Available-for-sale securities and currency hedges, net of tax of $0.0 million and $0.0 million, respectively Foreign currency translation adjustment, net of tax of $0.0 million and ($0.9) million, respectively ) Items not yet recognized as a component of net periodic pension and postretirement healthcare costs, net of tax of $0.0 million and $0.0 million, respectively - ) Total other comprehensive income (loss) ) Total comprehensive income $ $ See Notes to Condensed Consolidated Financial Statements 4 Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (Dollars in millions) December 31, 2012 September 30, 2012 ASSETS Current Assets Cash and cash equivalents $ $ Trade accounts receivable, net of allowances (Note 2) Inventories (Note 2) Deferred income taxes (Notes 1 and 8) Other current assets Total current assets Property, plant and equipment, net (Note 2) Investments and investment securities (Notes 1 and 6) Goodwill (Note 1) Software and other intangible assets, net (Note 2) Deferred income taxes (Notes 1 and 8) Other assets Total Assets $ $ LIABILITIES Current Liabilities Trade accounts payable $ $ Short-term borrowings (Note 4) Accrued compensation Accrued product warranties (Note 11) Other current liabilities Total current liabilities Long-term debt (Note 4) Accrued pension and postretirement benefits (Note 5) Deferred income taxes (Notes 1 and 8) Other long-term liabilities Total Liabilities Commitments and Contingencies (Note 13) SHAREHOLDERS' EQUITY Common Stock (Note 2) Additional paid-in-capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost (Note 2) ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See Notes to Condensed Consolidated Financial Statements 5 Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in millions) Quarterly Period Ended December 31 Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for deferred income taxes ) ) Loss (gain) on disposal of property, equipment leased to others, intangible assets and impairments ) Stock compensation Excess tax benefits from employee stock plans ) ) Change in working capital excluding cash, current investments, current debt, acquisitions and dispositions: Trade accounts receivable Inventories Other current assets ) Trade accounts payable ) ) Accrued expenses and other liabilities ) ) Other, net ) Net cash provided by operating activities Investing Activities Capital expenditures and purchase of intangibles ) ) Proceeds on sale of property and equipment leased to others Payment for acquisition of businesses, net of cash acquired ) - Net cash used in investing activities ) ) Financing Activities Change in short-term debt - ) Payment of long-term debt ) ) Purchase of noncontrolling interest ) ) Payment of cash dividends ) ) Proceeds on exercise of options Proceeds from stock issuance Excess tax benefits from employee stock plans Treasury stock acquired ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Net Cash Flows ) Cash and Cash Equivalents: At beginning of period At end of period $ $ See Notes to Condensed Consolidated Financial Statements 6 Hill-Rom Holdings, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) (Dollars in millions except per share data) 1. Summary of Significant Accounting Policies Basis of Presentation and Principles of Consolidation Unless the context otherwise requires, the terms “Hill-Rom,” “we,” “our” and “us” refer to Hill-Rom Holdings, Inc. and our wholly-owned subsidiaries.The unaudited Condensed Consolidated Financial Statements appearing in this Quarterly Report on Form 10-Q should be read in conjunction with the audited Consolidated Financial Statements and notes thereto included in our latest Annual Report on Form 10-K for the fiscal year ended September 30, 2012 (“2012 Form 10-K”) as filed with the United States (“U.S.”) Securities and Exchange Commission.The September 30, 2012 Condensed Consolidated Balance Sheet was derived from audited Consolidated Financial Statements, but does not include all disclosures required by accounting principles generally accepted in the U.S.In the opinion of management, the Condensed Consolidated Financial Statements herein include all adjustments, consisting only of normal recurring adjustments, necessary to state fairly the financial position, results of operations and cash flows for the interim periods presented.Quarterly results are not necessarily indicative of annual results. The Condensed Consolidated Financial Statements include the accounts of Hill-Rom and its wholly-owned subsidiaries.Intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires our management to make estimates and assumptions that affect the reported amounts of certain assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the period.Actual results could differ from those estimates.Examples of such estimates include our accounts receivable reserves (Note 2), accrued warranties (Note 11), investments (Note 6), income taxes (Note 8) and commitments and contingencies (Note 13), among others. Investment Securities At December 31, 2012, investment securities consisted primarily of AAA rated student loan auction rate securities (“ARS”).These securities are generally insured through the U.S. government’s Federal Family Education Loan Program, to the extent the borrowers meet certain prescribed criteria in their underlying lending practices.These securities are classified as available-for-sale and changes in their fair value are recorded in Accumulated Other Comprehensive Loss (“AOCL”). We regularly evaluate all investments classified as available-for-sale for possible impairment based on current economic conditions, credit loss experience and other criteria.The evaluation of investments for impairment requires significant judgments to be made including (i) the identification of potentially impaired securities; (ii) the determination of their estimated fair value; (iii) the assessment of whether any decline in estimated fair value is other-than-temporary; and (iv) the likelihood of selling before recovery.If there is a decline in a security’s net realizable value that is other-than-temporary and we are not likely to sell before recovery, the decline is separated into the amount of impairment related to credit loss and the amount of impairment related to all other factors.The decline related to the credit loss is recognized in earnings, while the decline related to all other factors is recognized in AOCL. See Note 6 for further details on our fair value measurements. 7 Goodwill North America Surgical and Respiratory Care International Total Balances at September 30, 2012: Goodwill $ Accumulated impairment losses ) - ) ) Goodwill, net at September 30, 2012 Changes in Goodwill during the period: Goodwill related to acquisitions - - Currency translation effect - - Balances at December 31, 2012: Goodwill Accumulated impairment losses ) - ) ) Goodwill, net at December 31, 2012 $ During the first quarter of fiscal 2013, we recorded an adjustment to goodwill related to the Aspen Surgical acquisition completed during the fourth quarter of fiscal 2012.See Note 3 for further details. Taxes Collected from Customers and Remitted to Governmental Units Taxes assessed by a governmental authority that are directly imposed on a revenue producing transaction between us and our customers, including but not limited to sales taxes, use taxes and value added taxes, are accounted for on a net (excluded from revenues and costs) basis. Income Taxes We and our eligible domestic subsidiaries file a consolidated U.S. income tax return. Foreign operations file income tax returns in a number of jurisdictions.Deferred income taxes are computed using an asset and liability approach to reflect the net tax effects of temporary differences between the financial reporting carrying amounts of assets and liabilities and the corresponding income tax amounts. We have a variety of deferred tax assets in numerous tax jurisdictions. These deferred tax assets are subject to periodic assessment as to recoverability.If it is determined that it is more likely than not that the benefits will not be realized, valuation allowances are recognized. In evaluating whether it is more likely than not that we would recover these deferred tax assets, future taxable income, the reversal of existing temporary differences and tax planning strategies are considered. Entering the fiscal year we had $8.6 million of valuation allowances on deferred tax assets, on a tax-effected basis, primarily related to foreign operating loss carryforwards and other tax attributes. We believe that our estimates for the valuation allowances recorded against deferred tax assets are appropriate based on current facts and circumstances. We account for uncertain income tax positions using a threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The difference between the tax benefit recognized in the financial statements for an uncertain income tax position and the tax benefit claimed in the tax return is referred to as an unrecognized tax benefit. Recently Issued Accounting Standards There have been no significant changes to our assessment of the impact of recently issued accounting standards included in Note 1 of Notes to Consolidated Financial Statements in our 2012 Form 10-K except as noted below: In June 2011, the FASB issued an amendment to the authoritative guidance on comprehensive income.The amendment eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders' equity or include the components in the Notes to our Consolidated Financial Statements and instead requires the presentation of comprehensive income in either (1) a continuous statement of comprehensive income or (2) two separate but consecutive statements.Effective October 1, 2012, we adopted the two consecutive statements approach for the presentation of components of net income and other comprehensive income (loss) and a total for comprehensive income. 8 2. Supplementary Balance Sheet Information December 31, 2012 September 30, 2012 Allowance for possible losses and discounts on trade receivables $ $ Inventories: Finished products $ $ Raw materials and work in process Total inventory $ $ Accumulated depreciation of property, plant and equipment $ $ Accumulated amortization of software and other intangible assets $ $ Preferred stock, without par value: Shares authorized Shares issued None None Common stock, without par value: Shares authorized Shares issued Shares outstanding Treasury shares 3. Acquisitions Aspen Surgical On July 23, 2012, we completed a stock purchase agreement with the stockholders and optionholders of Aspen Surgical Products Holding, Inc. (“Aspen Surgical”) to acquire the entire equity interest in Aspen Surgical.Aspen Surgical provided a portfolio of well-established surgical consumable and specialty medical products, focused on improving the safety of patients and health care professionals. The purchase price for Aspen Surgical was $402.2 million ($399.8 million net of cash acquired).We funded the transaction with a combination of cash on hand and borrowings under the revolving credit facility.The results of Aspen Surgical are included in the Condensed Consolidated Financial Statements since the date of acquisition. The following summarizes the fair value of assets acquired and liabilities assumed at the date of the acquisition. Amount Inventory $ Other current assets Property, plant, and equipment Goodwill Trade name (Indefinite Lived) Trade name (15-year weighted-average useful life) Customer relationships (13-year weighted-average useful life) Technology (10-year weighted-average useful life) Other noncurrent assets Current liabilities ) Deferred tax liability ) Total purchase price $ 9 During the first quarter of 2013, we made certain adjustments to the opening balance sheet as of the acquisition date.The calculation of fair value of the assets and liabilities is preliminary and subject to adjustment based on finalization of contractual conditions under the terms of the purchase agreement. Goodwill was allocated entirely to our Surgical and Respiratory Care segment and is not deductible for tax purposes. Our total revenues on an unaudited proforma basis, as if the Aspen Surgical acquisition had been consummated at the beginning of our 2012 fiscal year, would have been higher by approximately $28.5 million for the quarterly period ended December 31, 2011.Net income, on an unaudited proforma basis, would have been higher by approximately $2.0 million for the quarterly period ended December 31, 2011 and earnings per diluted share would have been higher by $0.03.The unaudited pro forma results are based on the Company’s historical financial statements and those of the Aspen Surgical business and do not necessarily indicate the results of operations that would have resulted had the acquisition been completed at the beginning of the comparable period presented and are not indicative of the results of operations in future periods. Völker On February 13, 2012, we acquired the Germany-based Völker group (“Völker”).Völker is a leading manufacturer of long-term care and acute care bed frames, surfaces and furniture in Europe and around the world.This transaction strengthened the Company’s channels and product offerings in Europe.The complementary VölkerTM products also further developed the Company’s global portfolio, accelerated international expansion, and allowed us to leverage existing sales channels and customer relationships.The purchase price for Völker was $80.7 million ($77.0 million net of cash acquired), which was reduced to $76.7 million, resulting from a $4.0 million purchase price adjustment, $1.2 million of which was recorded as a receivable from the seller as of December 31, 2012.The results of Völker are included in the Condensed Consolidated Financial Statements since the date of acquisition. During the fourth quarter of 2012, we made certain adjustments to the opening balance sheet as of the acquisition date as we finalized the purchase price with the seller.The following summarizes the revised fair value of assets acquired and liabilities assumed at the date of the acquisition. Amount Goodwill $ Trade name (7-year useful life) Customer relationships (8-year weighted average useful life) Net assets acquired Deferred tax liability ) Total purchase price $ The calculation of fair value of the assets and liabilities is preliminary and subject to adjustment based on finalization of contractual conditions under the terms of the purchase agreement. Goodwill is not deductible for tax purposes and was allocated entirely to our International segment. Our total revenues on an unaudited proforma basis, as if the Völker acquisition had been consummated at the beginning of our 2012 fiscal year, would have been higher by approximately $34.5 million for the quarterly period ended December 31, 2011.The impact to net income on an unaudited proforma basis would not have been significant to our financial results for that period. 10 4. Financing Agreements Total debt consists of the following: December 31, 2012 September 30, 2012 Outstanding finance credit lines $ $ Revolving credit facility Term loan current portion Term loan long-term portion Unsecured 7.00% debentures due on February 15, 2024 Unsecured 6.75% debentures due on December 15, 2027 Other Total debt Less current portion of debt Total long-term debt $ $ We have trade finance credit lines and uncommitted letter of credit facilities.These lines are associated with the normal course of business and are not currently, nor have they historically, been of material size to the overall business. Unsecured debentures outstanding at December 31, 2012 have fixed rates of interest.We have deferred gains of less than $0.9 million included in the preceding table from the termination of previous interest rate swap agreements.The deferred gains are being amortized and recognized as a reduction of interest expense over the remaining term of the related debt through 2024, and as a result, the effective interest rates on that debt have been and will continue to be lower than the stated interest rates. During the fourth quarter of fiscal 2012, we entered into a new credit facility.The new credit facility provides for revolving loans of up to $500.0 million, plus term loans in the aggregate amount of $200.0 million.The Company may request to increase the revolving loan commitment and the amount of the term loans by up to an additional $250.0 million.All amounts due under the credit facility mature upon expiration on August 24, 2017.The related term loans amortize so that 37.5 percent of the principal will be repaid over the five year term, with the balance due at maturity.The new credit facility replaced in its entirety our previous $500.0 million credit agreement.Borrowings under the credit facility and term loan bear interest at variable rates specified therein, that are currently less than 2.0 percent, and the availability of borrowings is subject to our ability at the time of borrowing to meet certain specified conditions, including compliance with covenants contained in the credit agreement governing the facility.The credit facility contains covenants that, among other matters, require us to maintain a ratio of consolidated indebtedness to consolidated EBITDA (each as defined in the credit agreement) of not more than 3.5:1.0 and a ratio of consolidated EBITDA to interest expense of not less than 3.5:1.0.As of December 31, 2012, we had outstanding borrowings of $105.0 million and undrawn letters of credit of $5.8 million under the facility, leaving $389.2 million of borrowing capacity available.We are in compliance with all of our debt covenants as of December 31, 2012. The fair value of our debt is estimated based on the quoted market prices for the same or similar issues or on the current rates offered to us for debt of the same remaining maturities. The book values of our short-term debt instruments approximate fair value.The estimated fair values of our long-term unsecured debentures were $55.7 million and $56.2 million at December 31, 2012 and September 30, 2012, and were based on observable inputs such as quoted prices in markets that are not active. The estimated fair value of our term loan was $195.0 and $197.5 million based on quoted prices for similar liabilities at December 31, 2012 and September 30, 2012, and was entered into during the fourth quarter of fiscal 2012 at current market rates. The fair value measurements for both our long-term unsecured debentures and our term loan were classified as Level 2, as described in Note 6. 5. Retirement and Postretirement Plans We sponsor four defined benefit plans: a master defined benefit retirement plan, a nonqualified supplemental executive defined benefit retirement plan and two defined benefit retirement plans covering employees in Germany and France.Benefits for such plans are based primarily on years of service and the employee’s level of compensation during specific periods of employment.We contribute funds to trusts as necessary to provide for current service and for any unfunded projected future benefit obligation over a reasonable period of time for our funded plans.All of our plans have an annual measurement date of September 30.The following table includes the components of net pension expense for our defined benefit plans. 11 Quarterly Period Ended December 31 Service cost $ $ Interest cost Expected return on plan assets ) ) Amortization of unrecognized prior service cost, net Amortization of net loss Net pension expense $ $ We also sponsor a domestic postretirement health care plan that provides health care benefits to qualified retirees and dependents until eligible for Medicare.Annual costs related to the domestic postretirement health care plan are not significant. We have defined contribution savings plans that cover substantially all U.S. employees and certain non-U.S. employees.The general purpose of these plans is to provide additional financial security during retirement by providing employees with an incentive to make regular savings.Company contributions to the plans are based on eligibility and employee contributions.Expense under these plans was $3.4 million in each of the quarterly periods ended December 31, 2012 and 2011. 6. Fair Value Measurements Fair value measurements are classified and disclosed in one of the following three categories: · Level 1:Financial instruments with unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets and liabilities. · Level 2:Financial instruments with observable inputs other than those included in Level 1 such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. · Level 3:Financial instruments with unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities.Unobservable inputs reflect our own assumptions that market participants would use in pricing the asset or liability (including assumptions about risk).Unobservable inputs shall be developed based on the best information available in the circumstances, which might include our own data. The following table summarizes our financial assets measured at fair value on a recurring basis included in our Condensed Consolidated Balance Sheet, as of December 31, 2012: Fair Value Measurements Quoted Prices in Significant Other Significant Active Markets for Observable Unobservable Identical Assets Inputs Inputs Total (Level 1) (Level 2) (Level 3) Assets: Cash and cash equivalents $ $ $
